DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcher et al. (US Patent 7,182,019) in view of Ericsson (US Patent 4,909,145).
	With respect to claim 1, Cutcher et al. teaches a screen printing apparatus comprising: 
a support frame (12); 

a print head assembly (16, 20, 90) supported at said support frame (12) and spaced from said substrate fixture (14), wherein said print head assembly comprises: 
first and second actuatable biasing elements (68, 88, 92) having respective distal end portions spaced apart from one another (refer to marked-up Figure 7A); and 
an elongate wiper (20, 72) coupled to said distal end portions of said actuatable biasing elements (Figures 7A, 7B), said wiper (70, 72) having first and second end portions opposite one another (refer to marked-up Figure 7A in the detailed action); 
a screen support frame (42) and a screen (40) coupled thereto (Column 5, Lines 9-18), wherein said screen (40) is disposed between said wiper (20, 72) and said substrate fixture (14);
wherein said distal end portion of said first biasing element is coupled to said wiper at said first end portion of said wiper, and said distal end portion of said second biasing element is coupled to said wiper at said second end portion of said wiper (refer to marked-up Figure 7a in the detailed action); and 

[AltContent: textbox (Distal end portions of 1st ,2nd,  3rd and multiple actuatable biasing elements )][AltContent: textbox (Middle region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd End of wiper)][AltContent: textbox (1st End of wiper)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    363
    689
    media_image1.png
    Greyscale


wherein said first and second actuatable biasing elements are operable to apply varying forces (Column 16, Lines 56-59) to said wiper (20, 72) in the direction of said substrate fixture (14) as said print head assembly (16, 20, 90) and said substrate fixture (14) are moved relative to one another with said wiper moving along the non-planar region of the printing substrate (32) while printing to the printable surface (Figure 4).  
However, Cutcher et al. does not explicitly disclose wherein said screen support frame are pivotable together relative to said wiper and said substrate fixture as said wiper moves along the printing substrate during the printing operation.  Ericsson teaches screen support frame (5) are pivotable together relative to said wiper (6, 6’) and said substrate fixture (2) as said wiper (6, 6’) moves along the printing substrate during the printing operation (Column 4, Lines 44-58, Column 5, Lines 35-41).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the screen printing apparatus of Cutcher et al., to provide a screen support frame pivotable together relative to wiper and the substrate fixer as taught by Ericsson for the purpose of enabling equally as a simple means to be used for pre-
	With respect to claim 2, Cutcher et al. teaches an elongate support rail (100) coupled to said support frame (12) and configured to support said print head assembly (16, 20, 90 and Figure 1).  
	With respect to claim 3, Cutcher et al. teaches a linear actuator operable to move said print head assembly in a print direction along said support rail (Column 6, Line 49-Column 7, Line 25).  
	With respect to claim 4, Cutcher et al. teaches said elongate wiper (20, 72) comprises a middle region located between said first and second end portions (refer to marked-up Figure 7A in the detailed action), and wherein said screen printing apparatus further comprises a third actuatable biasing element having a distal end portion spaced between said distal end portions of said first and second actuatable biasing elements and coupled to said elongate wiper at said middle region, wherein said third actuatable biasing element is operable to apply varying forces to said middle region of said wiper as said print head assembly and said substrate fixture are moved relative to one another during the printing operation (Column 16, Lines 56-59 and refer to marked-up Figure 7A in the detailed action).  
	With respect to claim 5, Cutcher et al. teaches first and second actuatable biasing elements are independently operable to apply different and varying forces to respective ones of said regions of said wiper as said print head assembly and said 
With respect to claim 6, Cutcher et al. teaches said actuatable biasing elements comprise pneumatic or hydraulic piston actuators (Column 6, Lines 49-61).  
With respect to claim 9, Cutcher et al. teaches a screen printing head assembly comprising: 
a carriage configured to be movable relative to (i) a substrate fixture and (ii) a printing substrate mounted to the substrate fixture (refer to marked-up Figure 4 in the detailed action and arrow 62 indicates movement); 
first and second actuatable biasing elements having respective proximal end portions coupled to said carriage (refer to marked-up Figure 4 in the detailed action), and respective movable distal end portions spaced apart from one another and extending away from said carriage (refer to marked-up Figure 7A in the detailed action); 
an elongate wiper (20, 72) coupled to said distal end portions of said actuatable biasing elements, said wiper having first and second end portions disposed opposite one another (refer to marked-up Figure 7A in the detailed action);
a screen support frame (42) and a screen (40) coupled thereto (Column 5, Lines 9-18), wherein said screen (40) is disposed between said wiper (20, 72) and said substrate fixture (14)
 wherein said distal end portion of said first biasing element is coupled to said wiper at said first end portion thereof, and said distal end portion of said second biasing element is coupled to said wiper at said second end portion thereof (refer to marked-up Figure 7A in the detailed action); and wherein 

However, Cutcher et al. does not explicitly disclose wherein said screen support frame are pivotable together relative to said wiper and said substrate fixture as said wiper moves along the printing substrate during the printing operation.  Ericsson teaches screen support frame (5) are pivotable together relative to said wiper (6, 6’) and said substrate fixture (2) as said wiper (6, 6’) moves along the printing substrate during the printing operation (Column 4, Lines 44-58, Column 5, Lines 35-41).
It would have been obvious to one of ordinary skill in the art before the present invention to modify the screen printing apparatus of Cutcher et al., to provide a screen support frame pivotable together relative to wiper and the substrate fixer as taught by Ericsson for the purpose of enabling equally as a simple means to be used for pre-orientating the frame correctly when printing is effected by movement of the squeegee in the opposite direction, and where the frame has been displaced during this printing operation such that the stencil pattern will be positioned over the print material registered on the printing table, in a predetermined manner.

[AltContent: textbox (Proximal ends of actuatable elements 88)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Carriage)][AltContent: arrow]
    PNG
    media_image2.png
    587
    783
    media_image2.png
    Greyscale

With respect to claim 10, Cutcher et al. teaches a middle region of said elongate wiper, disposed between said first and second end portions( refer to marked-up Figure 7A in the detailed action), and a third actuatable biasing element having a distal end portion spaced between said distal end portions of said first and second actuatable biasing elements and coupled to said elongate wiper at said middle region, wherein said third actuatable biasing element is operable to apply varying forces to said middle region of said wiper as said printing head assembly is moved relative to the substrate fixture during the printing operation (Column 16, Lines 56-59 and refer to marked-up Figure 7A in the detailed action).  

With respect to claim 12, Cutcher et al. teaches in combination with a support frame (12), a substrate fixture (14) coupled to said support frame (14) and configured for holding a printing substrate having a printable surface with a non-planar region (Figures 1 and 2).  
With respect to claim 13, Cutcher et al. teaches said actuatable biasing elements comprise pneumatic or hydraulic piston actuators (Column 6, Lines 49-61).  
With respect to the method in claims 14-17, 19 and 22, the steps are deemed to be taught in view of the functions of the apparatus as discussed above. When the apparatus is operated in the intended manner, the recited steps are necessarily performed.

3.	Claims 8, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cutcher et al. in view of Itoh et al. (US Publication 2015/0351295).
With respect to claims 8, 20 and 22, Cutcher et al. teaches the claimed invention with the exception of a programmable computer processor that is operable to access and execute a computer program containing instructions for an actuation sequence, 

However, providing a programmable computer process and method that accesses and executes computer programming (on a computer 3, of Itoh et al.) based among different elements of the apparatus including the biasing elements, actuators, ink emitters and support frames are well known in the art as exemplified in paragraph 0030, management computer 3, control unit 17, communication unit 18 and Figures 2, 4 and 11 of Itoh et al.
It would have been obvious to one of ordinary skill in the art before the present invention to modify the screen printing apparatus of Cutcher et al., to provide a processor as taught by Itoh et al. for the purpose of ensuring all systems cooperate in unison with each other thereby decreasing down time of the apparatus.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6, 9-17, 19 and 20 have been considered but are moot in view of the new ground(s) of the current rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853